UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-318



MICHAEL CRAIG CLARK,

                                                             Petitioner,

            versus


JONATHAN    NIXON; JEFF PROCTOR; MARK DAVIS;
STATE OF    NORTH CAROLINA; DONALD HOBBS; KENT
CHAPPELL;    CLIFF HOBBS; PAUL COPELAND; CHAD
MATTHEWS;   ALAN CORPREW; SCOTT WAFF,

                                                            Respondents.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-02-47-2-H(1))


Submitted:    December 11, 2003             Decided:   December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Craig Clark, Petitioner Pro Se. Donald Carpenter Prentiss,
John David Leidy, HORNTHAL, RILEY, ELLIS & MALAND, Elizabeth City,
North Carolina, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Craig Clark petitions for permission to appeal the

district court’s orders granting the Defendants’ motion to compel

and denying his motion for a protective order.         See Fed. R. App. P.

5. Because the district court’s orders do not contain the statement

required by 28 U.S.C. § 1292(b) (2000) and by Fed. R. App. P. 5

that the order involves a controlling question of law on which

substantial   grounds   for   disagreement    exist,    we   deny    Clark’s

petition for permission to appeal.

     Moreover,   to   the   extent   that   Clark’s    petition     could   be

construed as a notice of appeal from these orders, we find that we

lack jurisdiction over these orders.          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949). The orders that Clark seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders.

     Accordingly, we deny the petition.          We also deny Clark’s

pending motion to stay the district court proceedings. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED


                                     2